DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 2-13 are objected to because of the following informalities:
In line 1 of claims 2-11, “Twine” should be changed to -- The twine --;
In line 1 of claim 12, “Baling” should be changed to -- A baling --; 
In line 1 of claim 13, “Baling” should be changed to -- The baling --, and
In lines 2-3 of claims 2-13, “characterized in that” should be changed to -- wherein --, in order to conform with US practice.
In claim 8, line 7, “con-necting” should be changed to -- connecting --.


	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 5, there is no antecedent basis for the limitation, “the direction” in the claim.
Regarding claim 1, line 6, there is no antecedent basis for the limitation, “the position” in the claim.
Regarding claim 10, lines 5-6, there are no antecedent bases for the limitations, “the knotter frame” and “the intermediate shaft” in the claim, as claim 10 is depended on claim 1.
Regarding claim 11, lines 4-5, there are no antecedent bases for the limitations, “the twine strands”, “the knotter frame”, and “the intermediate shaft” in the claim.
Regarding claim 12, the metes and bounds of the claim are unclear because it is not clear what Applicant is relying on in claim 1 for patentability. Claim 12 should be rewritten in an independent form with all of the intended limitations.


Regarding claim 12, line 9, the term "substantially" is a relative term which renders the claim indefinite.  
Regarding claim 13, line 4, the term "substantially" is a relative term which renders the claim indefinite.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acimas et al. (hereinafter “Acismas”) (EP 2 941 951 A1).
Regarding claim 1, Acismas discloses a twine knotter arrangement for knotting twine (124) to tie a bale (see para. 11-15), the twine knotter arrangement comprising:
a twine knotter (139),

an adjusting device (132) for adjusting a position of the deflection roller (136) in dependence on the force exerted by the twine (124) on the deflection roller (133) (see figures 8-12).
Regarding claim 12, Acisma discloses a baling device has a baling channel (101, see fig. 1), in which bale material is pressed to form a bale in a pressing direction by means of a ram (103), that the twine knotter (139) arranged to the side of the baling channel (see fig. 2), and that the deflection roller (136) is arranged between the baling channel and the twine knotter (see fig. 6), wherein the deflection roller (136) is adjustable at least parallel to the pressing direction (note that the claim does not define that the deflection roller is adjustable in a direction parallel to the pressing direction, the Examiner broadly interprets this limitation as a horizontal plane of the deflection roller is parallel to the pressing direction).
Regarding claim 13, the baling device according to claim 12, wherein the deflection roller is arranged in such a way that the twine (124) is guided (see a direction 126 in fig. 1) at least in the pressing direction (from left to right of fig. 1) (then upwardly) to the twine knotter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Acismas in view of Persson (US 3,667,377).
Regarding claim 2, Acismas does not expressly disclose wherein the adjusting device can be adjusted via a spring element, hydraulically or pneumatically. Persson teaches it is old and well known in baling art, to provide a hydraulic system (21) to move an adjusting device (18) for guiding a twine (15) across a bale chamber (fig. 5-6). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Acismas with a hydraulic system, as taught by Persson in order to move the adjusting device across a bale chamber, since such drive system is old and well known in the baling art for use in moving the adjusting device. 





Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Acismas in view of Pieri (US 2004/0182050 A1).
Regarding claim 6, Acismas discloses the adjusting device as set forth above. Acisma does not disclose the adjusting device is the type that has a telescopic rod, which is force loaded in order to assume an extended position. Pieri discloses a unit (21) is vertically moved up and down by a telescopic (see claim 15) assembly (17, 19, 119) (fig. 8). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Acismas with a telescoping assembly, as taught by Pieri, in order to move the adjusting device across a bale chamber, since such assembly is old and well known in mechanical art for use in extending and retracting a unit, and both drive systems (Acismas and Pieri’s drive systems) work equally as well, one skilled in the art would make a choice for convenience or economic reason.

 Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Acismas in view of Rasspe (RU 2 599 644). 
Regarding claims 8-11, Acismas discloses the knotter assembly (139) as set forth above. Acismas does not expressly disclose specific details of the knotter asssembly that has the following: a knotter frame, an intermediate shaft, which is rotatably supported on the knotter frame around a longitudinal axis and which has a shaft input for connecting the intermediate shaft to an output element of a knotter drive shaft and at least one bill hook shaft, which is rotatably supported around a bill hook axis on the knotter frame which is drive-wise connected to the intermediate shaft and which carries a bill hook for forming a knot (claim 8), wherein the twine knotter is an independence unit and drive-wise detachably connectible via the shaft input 
Rasspe discloses a knotter assembly (1, fig. 1) that has the following: a knotter frame (2), an intermediate shaft (3), which is rotatably supported on the knotter frame (2) around a longitudinal axis (L) and which has a shaft input (4) for connecting the intermediate shaft (3) to an output element of a knotter drive shaft (54) and at least one bill hook shaft (9, 10), which is rotatably supported around a bill hook axis (K1, K2) on the knotter frame (see fig. 1) which is drive-wise connected to the intermediate shaft (3) and which carries a bill hook (11 or 12) for forming a knot, wherein the twine knotter (1) is an independence unit (fig. 1) and drive-wise detachably connectible via the shaft input (4) of the intermediate shaft (3) to the knotter drive shaft, wherein two bill hook shafts (9, 10) are provided, each of which is rotatably supported around a bill hook axis (K1 or K2) on the knotter frame (2) and which are drive-wise connected to the intermediate shaft (3), and wherein a deflection device (39) is provided for redirecting twine strands (42, 43) (fig. 6), which is held movably on the knotter frame (2) and which is driven by the intermediate shaft (3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Acismas with the type of knotter assembly as an independent unit, as taught by Rasspe, in order to ease the removal of the knotter assembly for repairing.

Allowable Subject Matter
Claims 3-5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show various twine knotter arrangements having an adjusting device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        November 27, 2021